DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Response to Amendment
The Double Patenting rejections are withdrawn in view of the amendments to claims 1-22.
The rejections under 35 U.S.C. §112(b) of claims 1-22 are maintained.  
Examiner acknowledges the amendments to the claims received on 6/8/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 10-11 in the filing on 6/8/2022 that the cited prior art does not teach “an electronic document that includes a plurality of columns of content having a predetermined format for displaying the plurality of columns of content” in claim 1.
Response to Argument 1: Respectfully, Wabyick teaches “an electronic document that includes a plurality of columns of content having a predetermined format for displaying the plurality of columns of content.”  Wabyick Fig. 1-5 shows a document on an electronic device, or an electronic document.  The document includes a plurality of columns.  The columns in Fig. 1 are arranged in a format before being displayed in Fig. 2-5.  Thus, the columns have a predetermined format.  See rejection below for more details.  

Argument 2: Applicant argues on page 11-12 that the cited prior art does not teach “an electronic document is configured to be traversed in a first way, and that in a guided-pan mode the electronic document is configured to be traversed a second way that is different from the first way,” in claim 1.

Response to Argument 2: Respectfully, Wabyick teaches “an electronic document is configured to be traversed in a first way, and that in a guided-pan mode the electronic document is configured to be traversed a second way that is different from the first way.”  Wabyick teaches a page view and traversal of the page view with zooming into and panning within the page view [0041].  Wabyick further teaches a column view and traversal of the column view by scrolling to the side, column to column [0043].  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 2 filed on 6/8/2022 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the column fit format comprises formatting the content of the electronic document into the plurality of columns of content” in claim 1 lines 16-17.  However, claim 1 lines 3-5 already introduce an electronic document in a plurality of columns, as well as displaying the electronic document in one or more columns of content of the plurality of columns.  The document is already formatted into columns.  Does this mean it is being reformatted?  If so, how is the new format different from the original format?  It is unclear whether the formatting in lines 14-15 is the same or different than the original format in lines 3-5.  Independent claim 14-18 cite similar issues.  
Claims 2-13, 15-17, 19-22 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 14-15, 17-19, and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wabyick et al., Patent Application Publication Number US 20140006982 A1 (hereinafter “Wabyick”).
Claim 1: Wabyick teaches “A method comprising: 
at an electronic device (i.e. computerized devices [Wabyick 0014]) with one or more processors (i.e. processors [Wabyick 0014]), a display (i.e. a display screen [Wabyick 0014]), and memory (i.e. computer-storage medium [Wabyick 0014]): 
selecting an electronic document that includes a plurality of columns of content having a predetermined format for displaying the plurality of columns of content (i.e. a viewer can initiate display of the display page 150 in a window [Wabyick 0041, Fig. 1 element 150] note: Wabyick Fig. 1 element 150 shows a page with a plurality of columns.  The document has 5 columns in a pre-determined format); 
displaying a page view of the electronic document including displaying one or more columns of content of the plurality of columns of content of the electronic document (i.e. a viewer can initiate display of the display page 150 in a window [Wabyick 0041, Fig. 1 element 150] note: Fig. 1 element 150 shows a page with a plurality of columns), wherein in the page view, the electronic document is configured to be traversed a first way (i.e. In response to selection of navigation input such as clicking a down arrow on a keypad, embodiments herein include zooming into and panning within the display page 150 to display content region A in the viewport [Wabyick 0041, Fig. 2] note: in full page view, traversal is panning and zooming into content region A, having 2 columns); 
receiving a first input gesture (i.e. directional keys or swipe a finger across a touch sensitive screen [Wabyick 0007] note: directional keys in Wabyick are equivalent to directional touch screen swiping.  Wabyick continues to use “directional keys,” but it is noted that they are disclosed to also be directional touch screen swipes) on the electronic document (i.e. directional keys or swipe a finger across a touch sensitive screen [Wabyick 0007] note: swiping a finger across the screen while a document is displayed is an input gesture on the document); 
determining whether the first input gesture is for viewing the electronic document in a guided-pan mode (i.e. In response to additional selection of navigation input such as clicking the down arrow again, embodiments herein include zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 2-3] note: an input from the bottom of Fig. 2 results in the top of Fig. 3, which displays region A1 in Fig. 3, containing a single column of the document), wherein in the guided-pan mode, the electronic document is configured to be traversed a second way that is different from the first way (i.e. if a user happens to be viewing a top of a column of content region A1 and does not wish to scroll down to the bottom of content region A1, a user can select a right arrow button on a keypad to bypass scrolling down content region A1 to immediately view a top of content region A2 [Wabyick 0043] note: while viewing one column at a time, a user is able to swipe to the side to directly view the next column), wherein selection of the guided- pan mode displays the plurality of columns of content in a column fit view (i.e. In response to additional selection of navigation input… zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 1-3] note: Fig. 1-2 shows a plurality of columns.  An input from the bottom of Fig. 2 results in the top of Fig. 3, which displays region A1 in Fig. 3, containing a single column of the document, a column fit view), wherein the column fit view comprises displaying, at a given time, one column of content of the plurality of columns of content of the electronic document during traversal of content of the electronic document (i.e. if a user happens to be viewing a top of a column of content region A1 and does not wish to scroll down to the bottom of content region A1, a user can select a right arrow button on a keypad to bypass scrolling down content region A1 to immediately view a top of content region A2 [Wabyick 0043, Fig. 3] note: furthermore, Wabyick Fig. 3 shows 1 column of the document from among the 5 columns of the document of Fig. 1.  Wabyick Fig. 3 top half shows the top portion of A1 in a single column.  Wabyick Fig. 3 bottom half shows the bottom portion of A1 in a single column.  The screen has traversed from the top of the column to the bottom of the column); 
in response to determining that the first input gesture is for viewing the electronic document in the guided-pan mode (i.e. In response to additional selection of navigation input such as clicking the down arrow again, embodiments herein include zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 2-3] note: an input from Fig. 2 to Fig. 3 displays region A1 in Fig. 3, containing a single column of the document): 
displaying, by the display, the column fit view of the electronic document in a column fit format (i.e. In response to additional selection of navigation input such as clicking the down arrow again, embodiments herein include zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 2-3] note: an input from Fig. 2 to Fig. 3 displays region A1 in Fig. 3, containing a single column of the document.  The single column generally fills the width of the screen, or a column fit view), wherein the column fit format comprises formatting the content of the electronic document into the plurality of columns of content (Wabyick Fig. 1 shows the document comprising a plurality of columns); and 
in response to receiving a second input gesture, traversing through the electronic document column by column (i.e. In response to detecting further input such as clicking on the down arrow again while scrolled down to a bottom of content region A2, embodiments herein include initiating display of content region B in the viewport [Wabyick 0042, Fig. 4] note: Fig. 4 shows the display changes from showing column A2 to column B, which is the next column).”

Claim 3: Wabyick teaches “The method of claim 1, wherein in the column fit format the content of the electronic document corresponding to a column is formatted to fit an entirety of the column (i.e. navigates the viewport… to move over to and zoom in to content region B… the display screen 135 displays the image, text, and caption as display 150B at possibly a different zoom level than that used for preceding content region [Wabyick 0080, Fig. 4] note: Fig. 4 bottom half shows the entire column is displayed).”

Claim 8: Wabyick teaches “The method according to claim 1, wherein in response to determining that the first input gesture is not for viewing the electronic document in the guided-pan mode (i.e. word processing application's current settings provide a view of a single page at a time. In order to view other pages, a user can manipulate a scroll bar, press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: current settings determine the response of the first input, to view the next page): 
maintaining displaying, by the display, of the content of the electronic document in the page view (i.e. current settings provide a view of a single page at a time. In order to view other pages, a user can manipulate a scroll bar, press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: an electronic document is viewed a single page at a time.  A first input has changed a page of an electronic document, in which the content is still in a page view, or a single page at a time); and 
in response to receiving the second input gesture, traversing through the electronic document in a page view mode, wherein the page view mode comprises traversing through the electronic document a full page at a time (i.e. word processing application's current settings provide a view of a single page at a time. In order to view other pages, a user can manipulate a scroll bar, press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: pressing key(s) or swiping, plural, is a second gesture.  The electronic document is still viewed a page at a time).”

Claim 10: Wabyick teaches “The method according to claim 1 wherein the second input gesture comprises a pan gesture (i.e. a user can…press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: a swipe is a pan gesture).”

Claim 14: Wabyick teaches an electronic device (i.e. computerized devices [Wabyick 0014]), comprising: one or more processors (i.e. processors [Wabyick 0014]); a display communicatively coupled to the one or more processors (i.e. a display screen [Wabyick 0014]); 
memory (i.e. computer-storage medium [Wabyick 0014]); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (i.e. a computer program product that has a computer-storage medium…including computer program logic encoded thereon that, when performed in a computerized device having a processor [Wabyick 0014]), the one or more programs including instructions to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 17: Claim 17 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 18: Wabyick teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, that, when executed by an electronic device having one or more processors and a memory (i.e. a computer program product that has a computer-storage medium… including computer program logic encoded thereon that, when performed in a computerized device having a processor and corresponding memory [Wabyick 0014]), cause the electronic device to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 21: Wabyick teaches “The method according to claim 1, wherein the predetermined format for the plurality of columns of content of the electronic document is determined based on a fixed format document associated with the electronic document (Wabyick Fig. 1 shows a document containing text and images laid out in columns.  Instant application 0003 states that fixed format are text and images laid out in columns).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 9, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Peng et al., Patent Application Publication number US 20140258919 A1 (hereinafter “Peng”).
Claim 2:  Wabyick teaches all the limitations of claim 1, above.  Wabyick is silent regarding “wherein the content of the electronic document displayed in the column fit format corresponds to an area of the electronic document on which the first input gesture was input.”
Peng teaches “wherein the content of the electronic document displayed in the column fit format corresponds to an area of the electronic document on which the first input gesture was input (i.e. As shown in FIG. 6, the GUI is displayed as a scrollview list containing a plurality of sub-view objects, and each sub-view object corresponding to a piece of information. The GUI of the client application may switch between the thumbnail view mode and the complete view mode upon detection a single-finger double-tap gesture on the touch screen 212 [Peng 0066, Fig. 6] note: Fig. 6 shows a GUI is displaying two columns.  User double-taps object n in the second column, and object n fills the whole display).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wabyick to include the feature of having the ability to perform an input upon an electronic document as disclosed by Peng.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide a more user intuitive gesture interface.

Claim 4:  Wabyick and Peng teach all the limitations of claim 2, above.  Wabyick teaches “wherein if a lower portion of a first column is being displayed, a top portion of a second column, which is subsequent to the first column, is displayed in response to a subsequent column gesture (i.e. After scrolling down to a bottom of a particular content region being viewed, an additional selection of the selectable input can cause navigation to a next content region in the logical flow [Wabyick 0075, Fig. 3-4]… user then continues to navigate through content region hierarchy 162 according to the logical flow 164 to content region 142A2 as shown in FIG. 4 again without scrolling or panning, but by generating a single navigate down request [Wabyick 0078] note: Fig. 3 bottom half shows a bottom portion of column A1.  Fig. 4 top half shows the top portion of column A2, in response to an input).”  

Claim 5:  Wabyick and Peng teach all the limitations of claim 2, above.  Wabyick teaches “wherein if a top portion of a first column is being displayed, a bottom portion of a third column, which is previous to the first column, is displayed in response to a previous column gesture (i.e. After scrolling down to a bottom of a particular content region being viewed, an additional selection of the selectable input can cause navigation to a next content region in the logical flow [Wabyick 0075, Fig. 3-4]… user then continues to navigate through content region hierarchy 162 according to the logical flow 164 to content region 142A2 as shown in FIG. 4 again without scrolling or panning, but by generating a single navigate down request [Wabyick 0078]… up and down arrow keys on a keypad or navigation button are used to navigate over the display page 150 [Wabyick 0079] note: Wabyick teaches scrolling from the bottom of a first column to a top of a second column by navigating in a downward direction.  Additionally, Wabyick teaches navigation in the up direction as well.  Thus, Wabyick at least implies that navigation can be traversed in reverse.  When at the top of a first column is being displayed, the reverse display process would display a bottom of a third (previous) column in response to an input to navigate in reverse).”  

Claim 9:  Wabyick and Peng teach all the limitations of claim 1, above.  Peng teaches “wherein the first input gesture comprises a double tap gesture (i.e. As shown in FIG. 6, the GUI is displayed as a scrollview list containing a plurality of sub-view objects, and each sub-view object corresponding to a piece of information. The GUI of the client application may switch between the thumbnail view mode and the complete view mode upon detection a single-finger double-tap gesture on the touch screen 212 [Peng 0066, Fig. 6] note: Fig. 6 shows a GUI is displaying two columns.  User double-taps object n in the second column, and object n fills the whole display).”  
One would have been motivated to combine Wabyick and Peng, before the effective filing date of the invention because it provides the benefit to provide a more user intuitive gesture interface.

Claim 11:  Wabyick and Peng teach all the limitations of claim 1, above.  Peng teaches “wherein in response to receiving the first input gesture on a first column of the electronic document, displaying the first column in the column fit view on the display (i.e. As shown in FIG. 6, the GUI is displayed as a scrollview list containing a plurality of sub-view objects, and each sub-view object corresponding to a piece of information. The GUI of the client application may switch between the thumbnail view mode and the complete view mode upon detection a single-finger double-tap gesture on the touch screen 212 [Peng 0066, Fig. 6] note: Fig. 6 shows a GUI is displaying two columns.  User double-taps object n in the second column, and object n fills the whole display).”  
One would have been motivated to combine Wabyick and Peng, before the effective filing date of the invention because it provides the benefit to provide a more user intuitive gesture interface.

Claim 16:  Claim 16 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 20:  Claim 20 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Peng, in view of Shuma, Patent Number US 10078427 B1 (hereinafter “Shuma”).
Claim 6:  Wabyick and Peng teach all the limitations of claim 4, above.  Wabyick and Peng are silent regarding “wherein an animated transition of the content is displayed during a transition of displaying the lower portion of the first column to the top portion of the second column.”
Shuma teaches “wherein an animated transition of the content is displayed during a transition of displaying the lower portion of the first column to the top portion of the second column (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wabyick and Peng to include the feature of having the ability to show an animation as disclosed by Shuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provide an intuitive and visually pleasing user experience in moving about in a representation of an imaged book [Shuma Col 2 lines 31-33].”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Peng, in view of Shuma, in view of Patel et al., Patent Application Publication number US 20160092051 A1 (hereinafter “Patel”).
Claim 7:  Wabyick, Peng, and Shuma teach all the limitations of claim 6, above.  Wabyick, Peng, and Shuma are silent regarding “wherein a speed of the animated transition corresponds to an input speed of the subsequent column gesture.”
Patel teaches “wherein a speed of the animated transition corresponds to an input speed of the subsequent column gesture (i.e. a page transition can be implemented in response to a user swipe on the display screen, and the velocity and/or dimension of the swipe can be correlated to page transition velocity [Patel 0049, Fig. 5B] note: a page corresponds to a column).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wabyick, Peng, and Shuma to include the feature of having the ability to show the animation at a rate proportional to the input gesture as disclosed by Patel.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “enable a user to skim or browse through an e-book, using intuitive input actions that enable the user to have flexibility to readily browse by page [Patel 0011].”

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Shuma.
Claim 12:  Wabyick teaches all the limitations of claim 1, above.  Wabyick is are silent regarding “further comprising: 
displaying, by the display, a view of a lower portion of a first column of the electronic document, wherein the columns of content includes the first column and a second column; 
receiving a third input gesture on the electronic document; and 
in response to receiving the third input gesture, displaying, by the display, an animated transition from the view of the lower portion of the first column to a view of an upper portion of the second column.”
Shuma teaches “further comprising: displaying, by the display, a view of a lower portion of a first column of the electronic document, wherein the columns of content includes the first column and a second column (Shuma Fig. 3A(a) shows a left column and a right column); 
receiving a third input gesture on the electronic document (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)]); and 
in response to receiving the third input gesture, displaying, by the display, an animated transition from the view of the lower portion of the first column to a view of an upper portion of the second column (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)] note: Fig. 3A(a)-3A(c) show a device displays the bottom of a left column.  In response to an input, an animation is displayed, and then the device displays the top of the right column).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wabyick to include the feature of having the ability to transition from one column to another as disclosed by Shuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provide an intuitive and visually pleasing user experience in moving about in a representation of an imaged book [Shuma Col 2 lines 31-33].”

Claim 13:  Wabyick and Shuma teach all the limitations of claim 12, above.  Shuma teaches “wherein when the view of the lower portion of the first column is displayed (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)]), the electronic document is displayed at a first zoom level, 
wherein for at least part of a duration of the animated transition, the electronic document is displayed at a second zoom level that is lower than the first zoom level (i.e. zoom out [Shuma Col 6 lines 1-5, Fig. 3A(b)]), and 
wherein when the view of the upper portion of the second column is displayed, the electronic document is displayed at the first zoom level (i.e. zoom back in [Shuma Col 6 lines 1-5, Fig. 3A(c)]).”  
One would have been motivated to combine Wabyick and Shuma, before the effective filing date of the invention because it provides the benefit to “provide an intuitive and visually pleasing user experience in moving about in a representation of an imaged book [Shuma Col 2 lines 31-33].”

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Eldar et al., Patent Number US 9007405 B1 (hereinafter “Eldar”).
Claim 22:  Wabyick teaches all the limitations of claim 1, above.  Wabyick teaches “wherein the column of content is column that runs from a top portion… to a bottom portion…, and wherein in the guided-pan mode the electronic document is traversed from a first column that runs from the top portion… to the bottom portion…, to a second column that runs from the top portion… to the bottom portion… (i.e. if a user happens to be viewing a top of a column of content region A1 and does not wish to scroll down to the bottom of content region A1, a user can select a right arrow button on a keypad [swipe right] to bypass scrolling down content region A1 to immediately view a top of content region A2 [Wabyick 0043]).”
Wabyick teaches columns with a top portion and a bottom portion.  Wabyick is silent regarding a top portion “of a page” and a bottom portion “of a page.”
Eldar teaches “wherein the column of content is column that runs from a top portion of a page to a bottom portion of the page (Eldar Fig. 2 shows columns that run from a top of a page to a bottom of the page).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wabyick to include the feature of having the ability to display a full column as disclosed by Eldar.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for “efficient use of display space by applications run on the device to maximize access to information by a user [Eldar Col 1, lines 12-14].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishak (US 20120005623 A1) listed on 892 is related to traversing pages, specifically in pages with a column format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171